DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thumbturn and key cylinder recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities:  in line 7 “door; (ii)” and “door; and” should likely be --door, (ii)-- and --door, and-- respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 4-5, 8-10, and 12 are is rejected under 35 U.S.C. 103 as being unpatentable over Hauber, US 6,945,572 B1, in view of Lu et al., US 6,517,127 B1 [hereinafter Lu], and McKernon et al., US 4,706,512 [hereinafter: McKernon].

	Regarding claim 1,  Hauber discloses a drive for a lock assembly comprising:
at least one link bar (58 Fig. 2C);
a driven disk (54 Fig. 2C) coupled to a first end of the at least one link bar (Fig. 2C) and rotatable about a rotational axis (45 Fig. 1), wherein the driven disk is adapted to couple to the lock assembly (col. 3 lines 49-58), and upon rotation, extend and retract at least one locking element (24 Fig. 1; col. 3 lines 10-15), 
wherein the rotational axis is a first rotational axis (45 Fig. 1).
However, Hauber is silent to a motor; at least one link bar coupled to the motor; a driven disk wherein, in operation, the motor selectively drives substantially linear movement of the at least one link bar to rotate the driven disk about the rotational axis; and a clutch assembly coupled to a second end of the at least one link bar, wherein the clutch assembly is rotatable about a second rotational axis. 
Lu teaches an electronic drive for a lock assembly comprising a motor (71 Fig. 2) and a clutch assembly (9 Fig. 2), wherein the clutch assembly is rotatable about a second rotational axis (col. 3 lines 24-26). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive for a lock assembly disclosed by Hauber to additionally include a motor and a clutch assembly, as taught by Lu, coupled to the rotatable lever plate disclosed by Hauber, and wherein the clutch assembly is rotatable about a second rotational axis as taught by Lu to enable both manual and automated operation of the lock assembly for added convenience for the user (Lu col. 1 lines 25-33, col. 5 lines 10-15). 
Hauber, in view of Lu, does not explicitly teach the clutch assembly is coupled to a second end of the at least one link bar. However, it would have been obvious to one of ordinary skill in the art that Hauber, as modified above by Lu, teaches the clutch assembly is coupled to a second end of the at least one link bar. One of ordinary skill in the art would have a reasonable expectation of success mounting the clutch assembly disclosed by Lu on the shaft (Hauber 52) between the lever (Hauber 46) and the rotatable lever plate (Hauber 48) (Lu col. 3 lines 17-27: the clutch assembly rotates about the spindle 61 that is operably coupled to the lock assembly 41 and the rotary knob 612) such that the clutch assembly is coupled to a second end of the at least one link bar (Hauber 58) via the rotatable plate for driving the driven disk.
One of ordinary skill in the art would understand the at least one link bar is coupled to the motor taught by Hauber, in view of Lu, (as modified above, the motor is coupled to the link bar via the clutch and rotatable lever plate) and, in operation, the motor selectively drives substantially linear movement of the at least one link bar, via the rotatable lever plate, to rotate the driven disk about the rotational axis (Lu col. 5 lines 14-18; Hauber col. 2 lines 28-36).

Hauber, in view of Lu, is silent to a housing, a motor disposed within the housing, at least one link bar at least partially extending out of the housing, and a clutch assembly disposed within the housing. 
McKernon teaches a housing (12, 14 Fig. 1), a motor disposed within the housing (24 Fig. 1), at least one link bar at least partially extending out of the housing (96 Fig. 3), and a clutch assembly disposed within the housing (64 Fig. 1). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic drive taught by Hauber, in view of Lu, to include a housing, the motor being disposed within the housing, the at least one link bar being capable of at least partially extending out of the housing, and the clutch assembly being disposed within the housing, as suggested by McKernon in order to provide additional protection from contaminants that may damage or impede operation of the motor and clutch assembly (McKernon col. 3 lines 35-40).  

Regarding claim 4, Hauber, in view of Lu and McKernon, teaches the electronic drive of claim 1, further comprising a worm drive (Lu 72 Fig. 2) coupled between the motor and the clutch assembly (Lu Fig. 2).

Regarding claim 5, Hauber, in view of Lu and McKernon, teaches the electronic drive of claim 4, wherein the worm drive is selectively engageable with the clutch assembly (Lu col. 4 lines 44-49, col. 5 lines 14-18: the worm drive engages the clutch assembly via the gear member when the motor is operated and does not engage the clutch assembly when the motor is not operated, corresponding to being selectively engageable).

Regarding claim 8, Hauber, in view of Lu and McKernon, teaches the electronic drive of claim 4, wherein the clutch assembly comprises two disks (Lu 82, 62 Fig. 2) coupled together by a tension system (Lu 91, 92 Fig. 2).

Regarding claim 9, Hauber, in view of Lu and McKernon, teach the electric drive of claim 8, wherein upon exceeding a predetermined load value, the two disks of the clutch assembly are independently rotatable (Lu col. 4 lines 43-54: when the spindle coupling plate 62 rotates and the ball engaging plate 82 is stationary, a predetermined load value is exceeded to retract the ball members 91 into the ball cavities 624 so the spindle coupling plate 62 rotates independently of the ball engaging plate 82). 

Regarding claim 10, Hauber, in view of Lu and McKernon, teach the electric drive of claim 1. However, Hauber, in view of by Lu and McKernon, is silent to a position sensor for determining a relative position of the clutch assembly.
Lu teaches an electronic drive further comprising a position sensor (col. 4 lines 8-14) for determining a relative position of the clutch assembly (col. 5 lines 23-38). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic drive taught by Hauber, as modified above by Lu and McKernon, to further comprise a position sensor for determining a relative position of the clutch assembly as taught by Lu to provide a signal for activating and/or deactivating the motor (see claim 1 above) with a reasonable expectation of successfully practicing the electronic drive of Hauber, in view of Lu and McKernon.

Regarding claim 12, Hauber, in view of Lu and McKernon, teach the electric drive of claim 1, wherein when the clutch assembly rotates about the second rotational axis, the corresponding rotation of the driven disk is in the same rotational direction (Hauber, as modified by Lu and McKernon, teach the clutch assembly rotates the lever plate (Hauber 48) about the second rotational axis, the corresponding rotation of the driven disk (Hauber 44) is in the same rotational direction (Hauber Fig. 2C, claim 2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hauber, US 6,945,572 B1, in view of Lu, US 6,517,127 B1 and McKernon, US 4,706,512, as applied to claim 10 above and further in view of Fonea, US 6,147,622.

Regarding claim 11, Hauber, in view of Lu and McKernon, teach the electric drive of claim 10. However, Hauber, in view of Lu and McKernon are silent to the position sensor is a mechanical switch.
Fonea teaches a position sensor is a mechanical switch (col. 6 lines 4-7). It is well known in the art that an optical, mechanical, and magnetic sensor or switch are capable of performing the function of a position sensor, as evidenced by Fonea. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively configure the position sensor taught by Hauber, in view of Lu and McKernon, to be a mechanical switch with a reasonable expectation of success and to reduce cost (Fonea col. 6 lines 4-5).

Claims 1, 3 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bushnell et al., US 4,913,475, in view of McKernon, US 4,706,512.

	Regarding claim 1, Bushnell discloses an electronic drive for a lock assembly (Fig. 10) comprising:
	a motor (316 Fig. 10);
	at least one link bar (346 Fig. 10) coupled to the motor (Fig. 10);
	a driven disk (54 Fig. 1) coupled to a first end of the at least one link bar (46 Fig. 1; 346 Fig. 10) and rotatable about a rotational axis (40 Fig. 1), wherein the driven disk is adapted to couple to the lock assembly (314 Fig. 10), and upon rotation, extend and retract at least one locking element (372 Fig. 10; Figs. 3-4), and wherein in operation, the motor (364 Fig. 10) selectively drives substantially linear movement of the at least one link bar to rotate the driven disk about the rotational axis (col. 6 lines 40-45); and
	a clutch assembly (328 Fig. 10) coupled to a second end of the at least one link bar (Fig. 10), wherein the rotational axis (40 Fig. 1) is a first rotational axis. 
	However, Bushnell is silent to a housing; a motor disposed within the housing; at least one link bar at least partially extending out of the housing; and a clutch assembly coupled to a second end of the at least one link bar and disposed within the housing, wherein the clutch assembly is rotatable about a second rotational axis. 
	McKernon teaches an electronic drive for a lock assembly comprising:
	a housing (12, 14 Fig. 1);
	a motor (16 Fig. 1) disposed within the housing (Fig. 1);
	at least one link bar (96 Fig. 1) coupled to the motor (col. 6 line 64-col. 7 line 6) and at least partially extending out of the housing (Fig. 3);
	a clutch assembly (64 Fig. 1) coupled to a second end of the at least one link bar (Fig. 3; col. 4 lines 18-25) and disposed within the housing (Fig. 3), wherein the clutch assembly is rotatable about a second rotational axis (88 Fig. 1).   
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic drive for a lock assembly disclosed by Bushnell to alternatively use the assembly taught by McKernon comprising a housing; a motor disposed within the housing; and at least one link bar at least partially extending out of the housing, in order to seal the motor to prevent ingress of dust and moisture (McKernon col. 4 lines 35-39). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor and clutch assembly disclosed by Bushnell to alternatively use the motor and clutch assembly taught by McKernon that is coupled to a second end of the at least one link bar and disposed within the housing, wherein the clutch assembly is rotatable about a second rotational axis, in order to alternatively use an electromechanical motor (Bushnell col. 5 line 67-col. 6 line 4: the remote drive unit may be an electromechanical configuration) with a clutch assembly that permits the lock assembly to be operated manually without undue difficulty (McKernon col. 6 lines 46-51, 58-63).

    PNG
    media_image1.png
    718
    447
    media_image1.png
    Greyscale

	Regarding claim 3, Bushnell, in view of McKernon, teaches the electronic drive of claim 1, wherein the housing defines a longitudinal axis (Bushnell Fig. 3, as modified by McKernon annotated above), wherein the first rotational axis is parallel to and offset from the second rotational axis (Bushnell Fig. 3, as modified by McKernon annotated above), and wherein the first rotational axis and the second rotational axis are both substantially orthogonal to the longitudinal axis (Bushnell Fig. 3, as modified by McKernon annotated above).

	Regarding claim 14, Bushnell discloses a door lock comprising:
	a mortise lock assembly (Fig. 6) comprising one or more locking elements (320 Fig. 10); and
	an electronic drive coupled to the mortise lock assembly to extend and retract the one or more locking elements, wherein the electronic drive comprises:
	a motor (316 Fig. 10);
	at least one link bar (346 Fig. 10) coupled to the motor (Fig. 10);
	a driven disk (54 Fig. 1) coupled to a first end of the at least one link bar (46 Fig. 1; 346 Fig. 10) and rotatable about a rotational axis (40 Fig. 1), wherein the driven disk is adapted to couple to the lock assembly (314 Fig. 10), and upon rotation, extend and retract at least one locking element (372 Fig. 10; Figs. 3-4), and wherein in operation, the motor (364 Fig. 10) selectively drives substantially linear movement of the at least one link bar to rotate the driven disk about the rotational axis (col. 6 lines 40-45); and
	a clutch assembly coupled to a second end of the at least one link bar (328 Fig. 10), wherein the rotational axis (40 Fig. 1) is a first rotational axis. 
	However, Bushnell is silent to a housing; a motor disposed within the housing; at least one link bar at least partially extending out of the housing; and a clutch assembly coupled to a second end of the at least one link bar and disposed within the housing, wherein the clutch assembly is rotatable about a second rotational axis. 
	McKernon discloses an electronic drive comprising: a housing (12, 14 Fig. 1);
	a motor (16 Fig. 1) disposed within the housing (Fig. 1);
	at least one link bar (96 Fig. 1) coupled to the motor (col. 6 line 64-col. 7 line 6) and at least partially extending out of the housing (Fig. 3);
	a clutch assembly (64 Fig. 1) coupled to a second end of the at least one link bar (Fig. 3; col. 4 lines 18-25) and disposed within the housing (Fig. 3), wherein the clutch assembly is rotatable about a second rotational axis (88 Fig. 1).   
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote drive unit disclosed by Bushnell to alternatively use the drive unit taught by McKernon comprising a housing; a motor disposed within the housing; and at least one link bar at least partially extending out of the housing, in order to seal the motor to prevent ingress of dust and moisture (McKernon col. 4 lines 35-39). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor and clutch assembly disclosed by Bushnell to alternatively use the motor and clutch assembly taught by McKernon that is coupled to a second end of the at least one link bar and disposed within the housing, wherein the clutch assembly is rotatable about a second rotational axis, in order to alternatively use an electromechanical motor (Bushnell col. 5 line 67-col. 6 line 4: the remote drive unit may be an electromechanical configuration) with a clutch assembly that permits the lock assembly to be operated manually without undue difficulty (McKernon col. 6 lines 46-51, 58-63).

	Regarding claim 15, Bushnell, in view of McKernon, teaches the door lock of claim 14, further comprising a faceplate (Bushnell 25 Fig. 6), wherein the mortise lock assembly and the housing are both coupled to the faceplate (Bushnell col. 4 lines 7-9: as modified by McKernon the remote drive unit, including the housing, and the lock assembly are secured to the faceplate).
	
	Regarding claim 16, Bushnell, in view of McKernon, teaches the door lock of claim 14, further comprising a thumbturn and/or a key cylinder coupled to the driven disk (Bushnell 326 Fig. 10, col. 9 lines 25-30). 

	Regarding claim 17, Bushnell, in view of McKernon, teaches the door lock of claim 14, further comprising an access system operatively coupled to the electronic drive (Bushnell col. 3 lines 1-6: “being operable by an electromechanical device responsive to a coded card or the like” corresponds to an access system coupled to the electronic drive) and selectively driving operation of the motor (Bushnell col. 1 lines 26-32: the remote control unit is operated in response to the coded card or the like; as modified by McKernon, the remote control unit includes the motor to actuate the locking element).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bushnell, US 4,913,475, in view of McKernon, US 4,706,512, as applied to claim 1 above, and further in view of Brown et al., US 8,079,240 [hereinafter: Brown].

	Regarding claim 13, Bushnell, in view of McKernon, teach the electronic drive of claim 1 further comprising an access system (Bushnell col. 3 lines 1-6: a coded card or the like corresponds to an access system), wherein the access system controls operation of the motor (Bushnell col. 3 lines 1-6). However, Bushnell, in view of McKernon, does not explicitly disclose an access system remote from the housing. 
	Brown teaches an access system (48 Fig. 1) remote from a motor (Fig. 4 the credential reader 48 is separated from the motor 182 by an attachment interface).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the access system taught by Bushnell, in view of McKernon, to be remote from the housing, as suggested by Brown, so it is accessible from the exterior for a user to present the coded access card or the like (Brown col. 3 lines 46-48; Bushnell col. 1 lines 26-32). 

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lu, US 6,517,127 B1, in view of Hauber, US 6,945,572 B1, and Dumas et al., US Pub. 2013/0176107 A1 [hereinafter Dumas]. 

	Regarding claim 18, Lu discloses a method of operating a lock assembly comprising:
	rotating a spindle (61 Fig. 2) coupled to the lock assembly (41 Fig. 1) based on a security device (col. 5 lines 10-16: remote controller), wherein the spindle is coupled to a motor (71 Fig. 5) that drives rotation of the spindle (col. 5 lines 10-23), wherein rotating the spindle comprises rotating a clutch assembly (9 Fig. 3; col. 5 lines 17-23: rotating the clutch assembly rotates the spindle).
	However, Lu does not explicitly disclose the details of how the spindle is coupled to the lock assembly. Lu is silent to a driven disk coupled to a motor that drives rotation of the driven disk, wherein rotating the driven disk comprises rotating a clutch assembly and substantially linearly moving a pair of link bars extending between the driven disk and the clutch assembly. 
	Hauber teaches rotating a driven disk (44 Fig. 2C) coupled to a lock assembly (24 Fig. 1), wherein the driven disk is coupled to a driving mechanism that drives rotation of the driven disk (46, 48 Fig. 2C), wherein rotating the driven disk comprises substantially linearly moving a pair of link bars (58, 62 Fig. 2C) extending between the driven disk and the driving mechanism (Fig. 2C).  
	It would have been for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lu to additionally comprise rotating a driven disk coupled to the lock assembly as taught by Hauber, wherein the driven disk is coupled via a rotating lever plate to the spindle disclosed by Lu, thus the motor drives rotation of the driven disk via a pair of link bars extending between the driven disk and the clutch assembly, as taught by Hauber, in order to operably connect the spindle to the lock assembly at a distance from the lock assembly for preventing interference of a large handle when locking and unlocking manually (Hauber col. 1 lines 43-51; Lu col. 1 lines 7-9). 
	One of ordinary skill in the art would recognize rotating the driven disk taught by Lu, in view of Hauber, comprises rotating the clutch assembly coupled to the motor (Lu col. 5 lines 18-23: the spindle is rotated by rotating the clutch assembly to actuate the locking assembly) and substantially linearly moving a pair of link bars extending between the driven disk and the clutch assembly (as modified, rotating the spindle rotates the rotatable lever plate to substantially linearly move a pair of link bars extending between the driven disk and the clutch assembly (Hauber Fig. 2C, col. 3 lines 53-61: the driven disk is spaced from the shaft/spindle by the pair of link bars and the driven disk is rotated by linearly moving the bars)).

	Lu, as modified by Hauber, teaches an access system (Lu col. 5 lines 10-18: the motor is electronically operated by a remote controller, corresponding to an access system), however Lu, in view of Hauber, is silent to the details and function of the access system.
	Dumas discloses a method of operating a lock assembly, comprising:
	receiving at an access system (55, 21, 22, 54 Fig. 1) an activation signal from a control element (27 Fig. 1; [0034]);
	detecting, by the access system, a presence of a security device (15 Fig. 7a) relative to a door (Fig. 7a; [0035]: finding a remote access device corresponds to detecting a presence of a security device relative to a door); 
	determining, by the access system, a position of the security device relative to the door (steps 127 Fig. 6c and 129 Fig. 6d; [0035]: within a range to the lock corresponds to determining a position of the security device relative to the door);
	determining, by the access system, an authorization of the security device (steps 122, 124 Fig. 6c; [0035]: determining if the device is an authorized user). 
	Dumas teaches the lock assembly may be motor powered ([0033]) and the access system will lock or unlock the electronic lock based on the security device being (i) positioned proximate the door ([0050]), (ii) located exterior to the door ([0050], [0059]), and (iii) authorized to operate the access system ([0050]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of operating a lock assembly taught by Lu, in view of Hauber, to additionally include receiving at an access system an activation signal from a control element; detecting, by the access system, a presence of a security device relative to a door; determining, by the access system, a position of the security device relative to the door; determining, by the access system, an authorization of the security device; and operating a lock assembly based on the security device being (i) positioned proximate the door, (ii) located exterior to the door, and (iii) authorized to operate the access system, as taught by Dumas in order to provide increased security by preventing unauthorized entry (Dumas [0087]), including when the user is inside the vehicle (Dumas [0059]), and to provide increased convenience for the user (Dumas [0003]). 

	Lu, as modified by Hauber and Dumas, teaches locking or unlocking the lock assembly based on the security device being (i) positioned proximate the door, (ii) located exterior to the door, and (iii) authorized to operate the access system (Dumas [0050]). One of ordinary skill in the art would recognize the locking or unlocking as taught by Lu, as modified by Hauber and Dumas, comprises rotating a driven disk coupled to the lock assembly (as modified above; Lu col. 5 lines 10-23, Hauber col. 3 lines 35-38).		
Allowable Subject Matter
Claims 6-7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 6-7 and 20.
In regards to claim 6, Hauber, in view of Lu and McKernon, is silent to the worm drive being at least partially rotatable independently from the clutch assembly. The examiner can find no motivation to modify the electronic drive taught by Hauber, in view of Lu and McKernon, such that the worm drive is at least partially rotatable independently from the clutch assembly without destroying the intended structure and operation of the worm drive and clutch assembly and/or without use of impermissible hindsight.
Regarding claim 7, the prior art of record fails to disclose each and every limitation of claim 6 from which the claim depends.
In regards to claim 20, Lu, in view of Hauber and Dumas, discloses after rotating the driven disk, the motor is deactivated (Lu col. 5 lines 27-38). However, Lu, in view of Hauber and Dumas, is silent to, wherein after rotating the driven disk, positioning the worm drive coupled to the motor in a center neutral position. The examiner can find no motivation to modify method taught by Lu, in view of Hauber and Dumas, to further comprise, after rotating the driven disk, positioning a worm drive coupled to the motor in a center neutral position without destroying the intended operation of the lock assembly and/or without use of impermissible hindsight. 

Response to Arguments
Upon further consideration and additional search, a new ground(s) of rejection is made in light of newly found prior art references. Applicant’s arguments with respect to claims 1, 3-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown et al. (US 8079240) related to an electronic drive for a lock assembly comprising a motor disposed within a housing and an access system operatively coupled to the electronic drive and selectively driving operation of the motor, the access system being remote from the motor housing.
Yu et al. (US 6725693) related to an electronic drive for a lock assembly comprising a motor coupled to a clutch via at least one link bar.
Su (US 6454322) related to a lock assembly coupled to a driven disk and a latch driving mechanism, wherein the driven disk and latch driving mechanism are coupled by a pair of link bars.
Hotzl (US 5394718) related to an electronic drive for a lock assembly comprising a motor disposed within a housing and connected to a clutch within the housing, the motor driving a link bar to rotate a driven disk outside the housing.
Bryant (US 5531086) related to an electronic drive for a lock assembly comprising a motor linearly driving a link bar that is coupled to a lock assembly and is remotely controlled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675